Citation Nr: 0009254	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  92-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
injury, with calcification of the medial aspect of the knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision issued by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

Following a July 1994 remand, the Board denied the 
appellant's claims on appeal in an August 1998 decision.  
Subsequent to this decision, the appellant moved to appeal 
the denial of these claims; in her May 1999 Brief on Appeal, 
however, she indicated that she was not contesting the other 
denials included in the August 1998 Board decision.  In June 
1999, the Secretary of Veterans Affairs (Secretary) filed a 
motion to vacate and remand the Board's determinations of the 
two issues mentioned above and to dismiss the remaining 
claims.  By a United States Court of Appeals for Veterans 
Claims (Court) order, dated in August 1999, these two claims 
were remanded back to Board for additional development.


REMAND

In the August 1999 order, the Court noted that the Board 
provided inadequate reasons and bases in denying the claim 
for an increased evaluation for a right knee disorder in the 
noted August 1998 decision.  The Court also indicated that 
the VA examinations addressing this disorder were inadequate.  
In this regard, the Board observes that, in the June 1999 
motion, the Secretary argued that the prior VA examinations 
did not adequately address the appellant's complaints of 
periodic pain, instability, swelling, locking, and functional 
impairment of the right knee.

With regard to the claim for service connection for a 
gynecological disorder, the Court noted that a 1994 VA 
examination was inadequate, as it did not comply with the 
instructions of the prior remand, issued in July 1994.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In this 
regard, the Board observes that, in the June 1999 motion, the 
Secretary indicated that this examination report did not 
contain a discussion of the severity or etiology of this 
disorder.

The Board also observes that, in the June 1999 motion, the 
Secretary made note of the appellant's claim for special 
monthly compensation for the loss of use of a creative organ 
(SMC).  The Secretary further indicated that, if service 
connection were to be granted for a gynecological disorder, 
the claim for SMC would be considered inextricably 
intertwined.  Additionally, the Secretary made note of the 
appellant's claim for an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) (1999).  

Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the appellant a 
VA orthopedic examination to determine 
the nature and extent of her service-
connected right knee disorder.  The 
appellant's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including range of motion 
testing and x-rays.  Based on a review of 
the claims file and the clinical findings 
of the examination, the examiner is 
requested to provide a diagnosis for all 
right knee disorders noted on 
examination.  Also, based on the review 
of the claims file and the findings of 
the examination, the examiner should 
state whether the appellant's right knee 
problems encompass both instability and 
arthritis.  The examiner should further 
indicate whether, and to what extent, the 
following right knee symptoms are shown 
upon examination:  painful motion, 
swelling, locking, excess fatigability, 
and functional loss due to pain.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

2.  The RO should also afford the 
appellant a VA gynecological examination 
to determine the nature, extent, and 
etiology of her claimed gynecological 
disorder.  The appellant's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for all gynecological disorders 
noted on examination and to describe the 
severity of such disorders.  The examiner 
should also state whether it is at least 
as likely as not that a current 
gynecological disorder is related to the 
appellant's period of military service.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  The RO should then review the 
examiners' reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. at 270-71.

4.  Then, the RO should readjudicate the 
appellant's claims of entitlement to an 
increased evaluation for a right knee 
injury, with calcification of the medial 
aspect of the right knee; and entitlement 
to service connection for a gynecological 
disorder.  This readjudication should 
incorporate the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999), and, if service 
connection is granted for a gynecological 
disorder, the RO should also adjudicate 
the inextricably intertwined issue of 
entitlement to special monthly 
compensation for the loss of use of a 
creative organ.  Moreover, the RO should 
determine whether separate evaluations 
are in order for arthritis and 
instability of the right knee.  If the 
determination of either of the two claims 
on appeal remains in any way adverse to 
the appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The appellant has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant until she is 
so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


